MEMORANDUM**
Leonel Cardenas-Hernandez appeals his sentence imposed following his guilty plea to unlawful reentry in violation of 8 U.S.C. § 1326. He contends that the district court violated his constitutional rights in enhancing his sentence under 8 U.S.C. § 1326(b) and § 2L1.2(b)(l)(A)(i) of the advisory Sentencing Guidelines based on a fact — the prior commission of a drug trafficking crime — neither proved beyond a reasonable doubt to a jury nor admitted as part of the guilty plea, and that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is no longer good law. This contention is foreclosed by United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.